The opinion of the court was delivered by
West, J.:
Plaintiffs apply for a rehearing on the sole ground that the opinion (Cunningham v. City of Iola, ante, p. 86, 119 Pac. 317) assumed that they conceded the power of the city to pass the ordinance in question if it were reasonable, and call our attention to certain statements in their brief1 to the effect that they did not make such concession, but denied such power in toto. While in the opinion it was assumed that such power existed, it would have been so decided had we not understood it to be conceded. Section 750 of the General Statutes of 1909 fully empowers the city to construct and operate gas plants and to construct and maintain pipe' lines for the purpose of supplying its citizens with gas, and this by necessary intendment carries with it the power to fix the rates therefor; and, of course, the proper method of fixing rates is by the enactment of an ordinance. Application for rehearing denied.